Pfeifek, J.
We find that the appellants in these cases substantially complied with the requirements of R.C. 5715.13 and 5715.19 in seeking a decrease in the valuation of their property, and we therefore overrule the determinations of the Board of Tax Appeals.
The BTA based its decision against CEI on Stanjim Co. v. Mahoning Cty. Bd. of Revision (1974), 38 Ohio St.2d 233, 236, 67 O.O.2d 296, 298, 313 N.E.2d 14, 16, wherein this court found that the DTE Form 1 in use at that time was “clearly designed to elicit information required by R.C. 5715.19 and 5715.13,” and that a complaint lacking certain information required by the form is insufficient to confer jurisdiction on a county board of revision.
In Stanjim, the taxpayer had left a large portion of the form, entitled “Pertinent Facts,” completely blank. That portion of the form was designed to elicit the information required by R.C. 5715.13, which reads:
“The county board of revision shall not decrease any valuation complained of unless the party affected thereby or his agent makes and files with the board a written application therefor, verified by oath, showing the facts upon which it is claimed such decrease should be made.”
Instead of providing information, the Stanjim taxpayers had typewritten, “All other pertinent data substantiating this complaint of over valuation will be *594presented at requested hearing.” The BOR in Stanjim dismissed the complaints because they did not comply with the requirements for filing, and that decision was affirmed by the BTA and this court.
But forms have changed. A review of the current DTE Form 1 (Exhibit A) shows that the primary difference between the current form and the complaint form used in Stanjim is that the Pertinent Facts section contained in the Stanjim form (Exhibit B) has been dropped. The Tax Commissioner apparently has determined that the information contained in the Pertinent Facts section of the Stanjim form is no longer required. One possible explanation for dropping the Pertinent Facts section is the amendment in 1965 of R.C. 5713.03, which requires the auditors to adopt and use a real property record. 131 Ohio Laws 1329. Although R.C. 5713.03 was amended prior to the Stanjim case (decided in 1974) it was not until December 1973 that the Tax Commissioner amended rule BTA-5-05 (now Ohio Adm.Code 5705-3-05) to specify the type of data that was to be kept on the property record.
The data kept on the property record card includes such information as the size of the parcel, utilities, building details, the date and price of any transfers, and rental income. Today, if the auditor complies with the property record card requirements, most of the relevant data requested by the Pertinent Facts section of the Stanjim form is now recorded on the property record card in his or her possession.
In addition, the second page of the current DTE Form 1 sets forth that if the property owner is seeking a decrease for income-producing, commercial, or industrial property, he must submit additional information “no later than at the time of the hearing,” relating to physical data for the property, income data for rental property, and other data such as zoning and a floor plan.
Stanjim hinged on the taxpayer’s failure to fill out the “Pertinent Facts” portion of the DTE Form 1. That section is missing from the current form, and only a few questions remain that are similar to those on the Stanjim form. Question 9, for instance, asks whether the property had been sold in the last three years, and Question 10 asks for a copy of the listing agreement. Question 11 asks for the dates and amounts of capital improvements over the prior three years. CEI responded to each of those questions.
The BTA found CEI to be in noncompliance with R.C. 5715.13 due to its response to Question 8, which requires the complainant to state that “the increase or decrease in taxable value requested is justified for the following reasons.” CEI’s response to that question was “To be determined.”
No specific, verifiable information is requested in Question 8. It seeks not so much fact as opinion or theory. In this case, appellants fully answered the factual questions that remained from the Stanjim form; much of the other *595information sought by the Stanjim form is now contained in the property record held by the auditor.
We find that Question 8 of the DTE Form 1 used in this case does not elicit information required by R.C. 5715.13. The Stanjim court characterized the data requirements of R.C. 5715.13 and 5715.19 as “minimal.” Stanjim, 38 Ohio St.2d at 236, 67 O.O.2d at 299, 313 N.E.2d at 16. Question 8 does not seek data, it seeks an argument. As such, it seeks much more than the minimal amount of information required by the Stanjim form. We find that R.C. 5715.13 does not require a response to Question 8 on the DTE Form 1 used in this case.
The BTA also found that CEI did not meet jurisdictional requirements of R.C. 5715.19(D), which requires a complaint to state “the amount of overvaluation, undervaluation, discriminatory valuation, illegal valuation, or incorrect classification or determination upon which the complaint is based.”
Question 7 of the DTE Form 1 concerns valuation. Part (A) of that question requests the complainant’s opinion of true value (fair market value) of the property. CEI responded “unknown at present.” Question 7(B) requests the complainant’s opinion of total taxable value, which is simply thirty-five percent of true value. Having answered “unknown” as to part A, CEI left Question 7(B) blank. Question 7(C) asks for the current total taxable value, and CEI responded with figures ranging from $75,500 to $49,725,180. Question 7(D) asks for the “increase or decrease in total taxable value sought.” In their complaint, CEI asked for a “decrease of at least $50,000.”
CEI’s responses to Question 7 were somewhat vague, but were not a complete omission. For example, by demanding a decrease of at least $50,000 in total taxable value, and given the property’s current taxable value (thirty-five percent of true value) of $49,725,150 (parcel No. 05A-888-0-00-100-0), CEI opines that the taxable value of the property is no more than $49,675,180. Since the taxable value is thirty-five percent of true value, CEI’s opinion of the maximum true value of the property therefore would be $141,929,086. Thus, save a few simple mathematic computations, CEI’s opinion of true value was contained in its complaint. The question remains, however, whether giving a “ceiling” figure is enough to satisfy the requirements of R.C. 5715.19(D).
There is no requirement that the value of the property, as determined by the board of revision, must match the opinion of value set forth in the complaint. In Jones & Laughlin Steel Corp. v. Lucas Cty. Bd. of Revision (1974), 40 Ohio St.2d 61, 69 O.O.2d 353, 320 N.E.2d 658, this court considered whether in an appeal to a court of common pleas (in lieu of an appeal to the BTA) from a decision of the board of revision, the court could find a value which was lower than that claimed by the taxpayer in its complaint filed with the board of revision. The argument raised in Jones & Laughlin was that by setting a value in the complaint filed with *596the board of revision, the taxpayer made an admission that the real estate in question had the value stated in the complaint. This court rejected that argument and stated that in determining value the complaint “places neither minimum nor maximum limitations on the court’s determination of value, and there are none save the judicial requirement that the determination be supported by the evidence.” Id. at 63, 69 O.O.2d at 354, 320 N.E.2d at 660.
Thus, since a taxpayer is not bound to his opinion of value in the complaint, a ceiling value fits within the requirements of R.C. 5715.19(D). Our only remaining concern is whether a ceiling, figure upsets the procedural efficiency of the tax appeal process.
In Akron Std. Div. v. Lindley (1984), 11 Ohio St.3d 10, 11 OBR 9, 462 N.E.2d 419, this court enunciated a “core of procedural efficiency” standard regarding substantial compliance with a tax statute as it related to the requirements of a reassessment petition. In Akron Standard, this court held that lack of a statutorily mandated verified signature was not a basis for dismissing a reassessment petition:
“The lack of a verified signature in a reassessment petition does not prevent the attachment of jurisdiction by an otherwise satisfactory filing, since substantial compliance with the requirements of the statute has taken place. The verification requirement is to be distinguished from the requirement that a notice of appeal be filed within thirty days of assessment, and also from the requirement that the order of the commissioner be included in the notice of appeal. The latter two requirements are essential in that they run to the core of procedural efficiency.” Akron Standard, 11 Ohio St.3d at 12, 11 OBR at 10, 462 N.E.2d at 420.
In Renner v. Tuscarawas Cty. Bd. of Revision (1991), 59 Ohio St.3d 142, 572 N.E.2d 56, a property valuation case, this court explained the Akron Standard decision:
“If the omitted requirement runs to the core of procedural efficiency, then the requirement is essential, the omission is not substantial compliance with the Statute, and the appeal is to be dismissed.” Renner, 59 Ohio St.3d at 144, 572 N.E.2d at 57.
Where an insufficient opinion of valuation might adversely affect procedural efficiency is in regard to the operation of R.C. 5715.19(B), the section which sets forth most of the procedural elements regarding a protest of valuation. Among other things, R.C. 5715.19(B) requires that notice be made to certain other interested parties should the amount of overvaluation exceed $17,500. The statute reads:
*597“(B) Within thirty days after the last date such complaints may be filed, the auditor shall give notice of each complaint in which the stated amount of overvaluation, undervaluation, discriminatory valuation, illegal valuation, or incorrect determination is at least seventeen thousand five hundred dollars to each property owner whose property is the subject of the complaint, if the complaint was not filed by such owner, and to each board of education whose school district may be affected by the complaint. Within thirty days after receiving such notice, a board of education or a property owner may file a complaint in support of or objecting to the amount of alleged overvaluation, undervaluation, discriminatory valuation, illegal valuation, or incorrect determination stated in a previously filed complaint or objecting to the current valuation. Upon the filing of a complaint under this division, the board of education or the property owner shall be made a party to the action.”
R.C. 5715.19(B) sets the timetable for the prosecution of the case. It also sets the stage for the battle at the heart of most valuation cases — the school board’s determination that the property is not overvalued. Within thirty days after the last possible filing date, the auditor informs the school board of a complainant’s claim of overvaluation, if the claimed overvaluation is at least $17,500. This is a key point for the orderly administration of an overvaluation claim. The statute, in requiring notice to school boards, identifies them as an integral part of the determination of a claim. Anything that would affect that notice being given, therefore, goes to the core of procedural efficiency. Thus, certainly, any response to claimed valuation which does not make clear whether notice to the school board is necessary is necessarily insufficient. It is the triggering of that notice that goes to the very core of procedural efficiency. The case cannot go forward if that information is insufficient.
In this case, however, the information given was sufficient to trigger notice to the school board. CEI claimed overvaluation of “at least $50,000,” well over the amount necessary for notice to be given. The local school board responded within the statutorily mandated thirty days.
To comply with the core of procedural efficiency does not require that a complainant prove his case within the complaint. Indeed, R.C. 5715.19(G) requires that the complainant must “provide to the board of revision all information or evidence within his knowledge or possession that affects the real property that is the subject of his complaint.” The statute does not require that all that evidence be contained within the complaint itself.
The determination of a claim is to be made in an efficient manner. The statute is clear on the earmarks of that efficiency — a filing by March 31, a statement of whether the claimed valuation is at least $17,500, notice to school boards if the amount is at least $17,500, a thirty-day response time by the objecting party, and *598a ninety-day time limit to determine the claim. This court has also determined that the questions on the Stanjim form also go to the core of procedural efficiency; this court said that the form “is meant to expedite orderly administrative process.” Stanjim, 38 Ohio St.2d at 236, 67 O.O.2d at 298, 313 N.E.2d at 16. As stated above, CEI responded satisfactorily to the questions remaining from that form.
We find that any omissions CEI made on its DTE Form 1 complaint did not go to the core of procedural efficiency and that its responses met the requirements of R.C. 5715.13 and 5715.19. We accordingly reverse the decisions of the BTA.

Decisions reversed.

Douglas, Dickinson and Lundberg Stratton, JJ., concur.
Moyer, C.J., and F.E. Sweeney, J., dissent.
Resnick, J., not participating.
Clair E. Dickinson, J., of the Ninth Appellate District, sitting for Cook, J.